Case 1:17-cv-01323-MN Document 295 Filed 07/02/20 Page 1 of 3 PageID #: 8218




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

Consumer Financial Protection Bureau,        )
                                             )
                      Plaintiff,             )
                                             )       C.A. No. 1:17-cv-01323-MN
       v.                                    )
                                             )
The National Collegiate Master Student       )
Loan Trust, et al.,                          )
                                             )
                      Defendants.            )



            PLAINTIFF CONSUMER FINANCIAL PROTECTION BUREAU’S
                    APPLICATION FOR ENTRY OF DEFAULT

       Plaintiff Consumer Financial Protection Bureau (“Bureau”) requests that the Clerk of

Court enter default against The National Collegiate Master Student Loan Trust, National

Collegiate Student Loan Trust 2003-1, National Collegiate Student Loan Trust 2004-1, National

Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National

Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National

Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National

Collegiate Student Loan Trust 2006-3, National Collegiate Student Loan Trust 2006-4, National

Collegiate Student Loan Trust 2007-1, National Collegiate Student Loan Trust 2007-2, National

Collegiate Student Loan Trust 2007-3, National Collegiate Student Loan Trust 2007-4

(collectively “Defendants”), under Federal Rule of Civil Procedure 55(a), on the ground that they

have failed to timely appear, answer, or otherwise defend this action.

       Plaintiff served the Summons and Complaint upon each Defendant, on June 10, 2020, as

evidenced by the proofs of service on file with this Court. See D.I. 277 – 291. None of the




                                                    1
Case 1:17-cv-01323-MN Document 295 Filed 07/02/20 Page 2 of 3 PageID #: 8219




Defendants have answered, moved to dismiss, or otherwise appeared in this action, and the time

within which they may appear has expired.




Dated: July 2, 2020


                                            Respectfully submitted,


                                            Attorneys for Plaintiff
                                            Consumer Financial Protection Bureau

                                            THOMAS G. WARD
                                            Enforcement Director

                                            DEBORAH MORRIS
                                            Deputy Enforcement Director

                                            ALUSHEYI J. WHEELER
                                            Assistant Litigation Deputy


                                            /s/ Gabriel Hopkins
                                            Gabriel Hopkins
                                            gabriel.hopkins@cfpb.gov
                                            Phone: 202-435-7842
                                            Stephen Jacques
                                            stephen.jacques@cfpb.gov
                                            202-435-7368
                                            Jane Peterson
                                            jane.peterson@cfpb.gov
                                            202-435-9740

                                            Enforcement Attorneys
                                            Consumer Financial Protection Bureau
                                            1700 G Street NW
                                            Washington, DC 20552
                                            Facsimile: (202) 435-7722




                                                   2
Case 1:17-cv-01323-MN Document 295 Filed 07/02/20 Page 3 of 3 PageID #: 8220




                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 2, 2020, I electronically filed Plaintiff Consumer Financial
Protection Bureau’s Application for Entry of Default with the Clerk of Court using CM/ECF which
will send notification of such filing(s) to all parties to this matter registered for CM/ECF.

        I hereby further certify that on July 2, 2020, I sent a copy of Consumer Financial Protection
Bureau’s Application for Entry of Default by email to Intervenor Wilmington Trust Company which
is agent authorized to accept service on behalf of the Defendants.

Dated: July 2, 2020

                                                             /s/ Gabriel Hopkins
                                                             Consumer Financial Protection Bureau
                                                             1700 G St. NW
                                                             Washington, DC 20552
                                                             gabriel.hopkins@cfpb.gov

                                                             Attorney for Plaintiff Consumer
                                                             Financial Protection Bureau




                                                      3
